Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 1 of 16            FILED
                                                                2020 Aug-03 PM 04:14
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 2 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 3 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 4 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 5 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 6 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 7 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 8 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 9 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 10 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 11 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 12 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 13 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 14 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 15 of 16
Case 2:20-cv-01100-ACA Document 1 Filed 08/03/20 Page 16 of 16
